Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the specification does not provide adequate written description for every possible combination allowed for by the newly added limitation of “each of the plurality of layers having a same composition as all other of the plurality of layers”. For example, the scope of the limitation requires each layer to have the same composition and there is simply no clear disclosure or embodiment discussed in the specification to one layer of the damage-resistance coating is deposited during one ALD-cycle”, the paragraph never actually discusses each layer of the coating has the same composition. Instead, all the paragraph describes is how the coating and one layer therein is formed. 
It is noted that although Applicants assert that one skilled in the art would appreciate that a layer-by-layer ALD process, at the very least, could include layers having the same composition, this is not sufficient support for the limitation that the layers must have the same composition. Initially, it is noted that while there is no in haec verba requirement, newly added limitations must be supported in the specification through express, implicit, or inherent disclosure and to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
 In the instant case, although Applicants’ assert that one having ordinary skill would appreciate that the disclosure would indicate that the layers “could” have the same composition, not only is there no clear discussion, embodiments or examples showing that all layers have the same composition but Applicants merely asserting that should have or will have as now required by the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (WO2016138195, rejection using corresponding English document US PN 10,730,790) in view of Chang (US Pub 20140034544). 
Regarding claim 1 and 13: Paulson teaches a coated glass article comprising a glass body having first and second opposite surfaces wherein the first surface is an exterior surface of the body (see abstract, Figures, Col. 21-25) and wherein the surface can comprise side walls and/or bottom of a device containing electrical components (i.e. a container) (see Figures, Col. 4, lines 61-67 bridged to Col 5, line 1-2, Col. 27, lines 16-34). 
	The coating is a damage-resistant coating disposed on the first surface (see abstract, Figures) and can be formed by ALD (see Col. 26, lines 38-46). The coating comprises a plurality of layers (see abstract, Figures, Examples) wherein each layer can have a thickness of 0.5-3nm thick (see Col. 7, lines 24-26 and Col. 8, lines 38-40 for 
Paulson fails to teach their coated glass article being a pharmaceutical package or a coated glass vial, however, Paulson does not exclude this either and instead actually teaches that their coated article can be any article that requires some scratch-resistance, abrasion resistance, etc. (see Col. 4, lines 56-58, Col. 27, lines 20-22). 
As Chang clearly suggests that pharmaceutical glass vials desirably have scratch resistance and abrasion resistance (see for example 0080, 0097), it would have been obvious to one having ordinary skill at the time of invention to modify Paulson to include their glass article being a pharmaceutical glass vial to provide scratch resistance and abrasion resistance thereto. 
Regarding claims 2-3 and 4: The coating can comprise a material meeting that claimed (see Col. 4, Examples). 									
Regarding claims 5 and 6: The coating can comprise a total thickness within the range claimed (see Examples). 
Regarding claim 8: A coefficient of friction is not explicitly taught, however, given that the coated glass article meets Applicants’, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 9: The glass body can be borosilicate (see Col. 4, line 18 for example).
Regarding claim 10: The first surface can be only partially coated with the coating (see Col. 27, lines 24-34 and Figures). 
Regarding claim 12: The coated glass article can be a coated glass electronic device (i.e. container) (see Figures Col. 4, lines 61-67 bridged to Col 5, line 1-2, Col. 27, lines 16-34). 
Regarding claims 14-15 and 16: The coated glass article can be chemically strengthened glass having a compressive stress and DOL within the ranges claimed (see Col. 22-24). 
Response to Arguments
Applicant’s arguments filed August 27, 2021 have been considered but are moot in view of new grounds of rejection. 
	Applicants argue against it being obvious to modify Paulson to be a glass vial in view of Chang because making Paulson a glass vial would render Paulson unsatisfactory for its intended purpose as Paulson’s intended purpose is providing stacks having a number of bi-layers or multi-layers to form articles or be employed therein and modifying Paulson to be a glass vial would eliminate the stacks.
This is not persuasive. Initially, although the Examiner agrees that Paulson’s intended purpose is providing stacks on glass to form articles or be employed therein, modifying Paulson to be a glass vial would not eliminate the stacks. 
Specifically, it was discussed in the Office Action that Paulson does teach a glass article coated with an ALD stack. Although Paulson fails to teach their coated article being specifically a pharmaceutical package or a coated glass vial, Paulson does not exclude this and instead actually teaches that their coated article can be any article that requires some scratch-resistance, abrasion resistance, etc. (see Col. 4, lines 56-58, Col. 27, lines 20-22). 

	As such, the modification would not be eliminating the stacks of Paulson. Instead, it would just be modifying what type of article the coated glass would be. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784